Larry D. Vaught, Judge. Appellant, John R. McMul-len, appeals the trial court’s denial of his motion to suppress evidence obtained during the execution of a search warrant. He contends that the search warrant was defective because the affi-ant knowingly and intentionally omitted information that would have negated the magistrate judge’s finding of probable cause to issue the warrant. Following the denial of the motion to suppress, appellant pled guilty to two counts of rape and was sentenced to 480 months in the Department of Correction. In entering his guilty plea, appellant apparently attempted to preserve his right to appeal from the trial court’s order denying his motion to suppress evidence pursuant to Ark. R. Crim. P. 24.3. We cannot find, however, that appellant complied with the requirements of the rule. Therefore, we must dismiss the appeal for lack of jurisdiction.  Rule 24.3(b) of the Arkansas Rules of Criminal Procedure provides: (b) With the approval of the court and the consent of the prosecuting attorney, a defendant may enter a conditional plea of guilty or nolo contendré contendere, reserving in writing the right, on appeal from the judgment, to review of an adverse determination of a pretrial motion to suppress evidence. If the defendant prevails on appeal, he shall be allowed to withdraw his plea. The supreme court has interpreted Ark. R. Crim. P. 24.3(b) to require strict compliance with the writing requirement in order for the appellate court to obtain jurisdiction. See Simmons v. State, 72 Ark. App. 238, 34 S.W.3d 768 (2000) (citing Green v. State, 334 Ark. 484, 978 S.W.2d 300 (1998)). This includes a requirement that the conditional plea be reserved in writing by the defendant. Tabor v. State, 326 Ark. 51, 930 S.W.2d 319 (1996). Absent compliance with the express terms of Rule 24.3(b), this court acquires no jurisdiction to hear an appeal, even when there has been an attempt at trial to enter a conditional plea. Simmons, supra (citing Ray v. State; 328 Ark. 176, 941 S.W.2d 427 (1997)). The abstract in the present case reflects that after the motion to suppress was denied, appellant’s counsel stated, “Your honor, we are proposing that you accept the conditional plea in this case preserving Mr. McMullen’s right to appeal this particular issue that was litigated today. He is prepared to plead guilty should you see fit to accept the conditional plea to two counts of rape.” An abstractor’s note following the statement indicates that a plea questionnaire was prepared and that the trial judge accepted the appellant’s plea following a plea inquiry. Although the discourse between parties and the court following the denial of the motion to suppress indicates that appellant attempted to make a conditional plea of guilty, we find that appellant failed to reserve in writing the right to review of an adverse determination of a pretrial motion to suppress evidence as required by Rule 24.3(b).  The plea questionnaire referred to in the abstractor’s note was neither abstracted nor contained in the addendum, but it is a part of the record on appeal. The document is entitled “PLEA QUESTIONNAIRE” and consists of a list of questions answered by appellant. Appellant and his attorney also signed the document. The document, however, does not reflect that appellant made a conditional plea, but instead contradicts any notion that a conditional plea was made. One question provided: “Do you understand the effect of a plea of guilty to the charges against you, in that there is no appeal and you can’t withdraw your plea later on?” Appellant responded “yes.” There is no other writing in which appellant reserved his right to appeal the denial of the motion to suppress.1 Because appellant failed to comply with Rule 24.3(b), we must dismiss the appeal. See Simmons, supra (dismissing appeal of denial of motion to suppress where exchange between defense counsel and court indicated appellant was entering a conditional plea but the written guilty plea statement contradicted any attempt to make a conditional plea because the statement provided that appellant waived the right to challenge on appeal the admissibility of evidence and the right to appeal from the judgment). Appeal dismissed. Stroud, C.J., Bird, Baker, and Roaf, JJ. agree. Hart, J., dissents.   The judgment and commitment order contains a hand-written notation of “Conditional Plea.” However, it is not signed by the appellant and there is no indication of who wrote it or when it was written.